DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 19-20 do not show label descriptions in each step.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,2,5,13,14,15,16,19 are objected to because of the following informalities:  Applicant has used a plurality of “related to” languages throughout the claims that creates vague meaning. Examiner is not sure what exactly the claimed “ related to” is meant. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the claimed limitation does not clearly address what is meant by “ wherein a priority index value of the PUCCH is set to 0 for the first device, based on a SL priority threshold related to ultra reliable low latency communications (URLLC) not being configured for the first device”.
In claim 12, the claimed limitation does not clearly address what is meant by “wherein a priority index value of the PUCCH is set to 1 for the first device, based on a SL priority threshold related to URLLC being configured for the first device”.
In claim 13, the claimed limitation does not clearly address what is meant by “wherein, based on (i) a SL priority threshold related to URLLC being configured for the first device and (ii) a priority value of the PUCCH being smaller than the SL priority threshold, a priority index value of the PUCCH is set to 1 for the first device, and wherein the priority index value 1 represents that transmission for the PUCCH is
related to URLLC”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US Pub.2021/0144755) in view of Ding et al. (US Pub. 2021/0259042).
In claims 1,3,14,15,17 Ozturk et al. discloses a first device comprises one or more memories storing instructions; one or more transceivers; and one or more processors connected to the one or more memories and the one or more transceivers; wherein the one or more processors execute the instructions (see fig.5; par[0065-0067] a UE 104 comprises processors 512 connects to memory 516 and transceiver 502. The processors 512 execute computer-executable code stored in the memory 516). The method for performing wireless communication by a first device (see fig.1; par[0023] the UE 104 is configured to determine a transmission priority on a configured grant), the method
comprising: receiving, from a base station, information related to a physical uplink control channel (PUCCH) resource for reporting hybrid automatic repeat request (HARQ) feedback information and information related to a configured grant (CG) resource for sidelink (SL) (see fig.4; step 402; par[0056] the UE received from a network entity ( a base station) a configured grant corresponds to an allocation bandwidth on an uplink channel (information related to PUCCH resource) designated for the Ue to transmit a HARQ before an expiration of a timer ( a single period) as shown in par[0061,0042]. In par[0028] and fig.1; the UEs 104 may communicate via side link channels 158 including PSSCH, PSCCH ( information related to configured grant resource for side link));
generating ACK information by the first device on the configured grant in a single period (see par[0061] the UE 104 determines to generate a HARQ procedure before the expiration of the timer( the single period)); and
determining a priority value of the ACK information (see par[0063] the UE 104 determines priority of the HARQ procedure),
wherein the priority value of the ACK information is same as a largest priority value
among at least one possible priority value related to the CG resource ( see  par[0060] the UE 104 determines scheduled transmissions on the configured grant; adjusts a  priority level to a highest priority level corresponding to a decreased window size (the single period) to increase the opportunity transmission).
Ozturk et al. does not disclose the ACK is generated based on no physical sidelink control channel (PSCCH) transmission by the first device in a single period. Ding et al. discloses in fig.6, par[0072-0073,0075] UE 104a is allocated SL resource 620 from a base station 102 to transmit packets 662 on PSCCH to a second UE 104B via sidelink 158. In par[0077] when the UE 104a does not have packets 662 to transmit to the UE 104B during the PSCCH occasion 552 as shown in fig.10; step 1030 (no physical sidelink control channel (PSCCH) transmission by the first device in a single period). The UE 104B  transmits “a no data indication 664” to the base station 102 on the PUCCH informing the base station 102 that the UE 104a has no data to transmit to the UE 104B during the PSCCH occasion 552. In fig.9; step 940; par[0096], the UE 104B ‘s notice ( a no data indication 664) to the base station may include a schedule request 676 informing the base station 102 that the portion of PSCCH occasion is not used.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ding et al. with that of Ozturk et al. to transmit UCI including ACK to the base station when the is no data transmitted on the PSCCH.    
In claims 4,18 Ozturk et al. discloses wherein the CG resource includes periodic resources allocated to the first device based on at least one of a downlink control information (DCI) or radio resource control (RRC) signaling ( see par[0064,0060] the UE 104 determines the dynamically configured grants includes restricted carrier ( periodic resource) included in the DCI).
In claims 2,16 Ozturk et al. discloses receiving, from the base station, the at least one possible priority value related to the CG resource (see par[0057] fig.4; step 404; the UE  determines a transmission priority on the configured grant transmitted from the network entity. Further in par[0053-0054], the network entity configures priority levels for logical channels to the Ue to determine a logical channel based on the transmission priority of that logical channel).
In claims 5,19 Ozturk et al. discloses wherein a retransmission resource related to the CG resource in the single period is not allocated to the first device by the base station based on the ACK information (see par[0062] the Ue determines the retransmission for the packet initially transmitted on the configured grant is pending ( retransmission resource related to the configured resource is not allocated); and that no ACK was received and retransmission time was expired).
In claims 6,20 Ozturk et al. discloses determining, based on the priority value of the ACK information, whether or not to transmit the ACK information to the base station based on the PUCCH ( see par[0063] the UE determines HARQ procedure is available for higher priority transmission).
In claim 7, Ozturk et al. does not discloses based on the priority value of the ACK information being smaller than a priority value of SL communication, the ACK information is transmitted to the base station based on the PUCCH ( see para[0022,0053,0054,0056] prioritize uplink transmission corresponding to priority values from 1-4 based on configured grant transmitted from base station; wherein 1 is highest priority).
In claim 8, Ozturk et al. does not disclose based on the priority value of the ACK information being smaller than a priority value of SL communication, transmit power related to the SL communication is reduced. Ding et al. discloses in par[0077] when there is no data transmitted during PSCCH between UE 104a and UE 104B, the UE 104B  saves power of the PSCCH ( reduce transmit power related to the SL communication). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ding et al. with that of Ozturk et al. to provide more power to transmit prioritized ACK to the base station. 
  Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US Pub.2021/0144755) in view of Ding et al. (US Pub. 2021/0259042), in further in view of Lee et al. (US Pat.10,912,108).
In claims 9,10 Ozturk et al. does not disclose based on the priority value of the ACK information being larger than a priority value of SL communication, the SL communication is performed, and transmit power for the PUCCH is reduced.
Lee et al. discloses in abstract, fig.11; col.11; lines 20-65; sidelink transmission is prioritized over uplink transmission; and the uplink transmission is denied during a valid period (based on the priority value of the ACK information being larger than a priority value of SL communication, the SL communication is performed). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. with that of Ozturk et al. to prioritize sidelink transmission over the ACK based on priority. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. ( US Pub.2021/0028891; Method and Apparatus for Sidelink Transmission in a Wireless Communication System);
Islam et al. ( US Pub.2020/0228248; Prioritization of Service for Control and  Data Transmission for New radio System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413